Citation Nr: 0730510	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-06 034	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes, 
to include consideration as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities claimed as secondary to 
type II diabetes.

3.  Entitlement to service connection for kidney disease, 
claimed as secondary to type II diabetes.  

4.  Entitlement to service connection for bilateral cataracts 
with bullous retinoschisis of the right eye, claimed as 
secondary to type II diabetes. 

5.  Entitlement to service connection for skin disease, to 
include consideration as due to herbicide exposure.

6.  Entitlement to service connection for prostate cancer, to 
include consideration as due to herbicide exposure.  

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to compensation for extraction of teeth #14 
and 19.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION


The veteran had active service from April 1966 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
regional office (RO).  


FINDING OF FACT

On September 17, 2007, the Board was notified by the RO that 
the appellant died in August 2007.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


